DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Priority
	As previously indicated, [t]his application is a CON of 16/025,204 filed 07/02/2018 (PAT 10638990), which is a CON of 15/264,003 filed 09/13/2016 (PAT 10092494), which claims benefit of 62/218,032 filed 09/14/2015.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/025,204 and 15/264,003, as well as, Provisional Application No. 62/218,032, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is lack of support or disclosure for the limitations of “93.78 wt%” for non-aqueous solvent of claim 13;  “the non-aqueous solvent consists of an alcohol, a silicone fluid, an ester, and a hydrocarbon” of claim 15; and “the alcohol is present in an amount of 60.28 wt.% to 75.08 wt.%” of claim 17.
Applicant states that this application is a continuation or divisional application of the prior-filed applications. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: There is lack of support or disclosure for the limitations of “93.78 wt%” for non-aqueous solvent of claim 13;  “the non-aqueous solvent consists of an alcohol, a silicone fluid, an ester, and a hydrocarbon” of claim 15; and “the alcohol is present in an amount of 60.28 wt.% to 75.08 wt.%” of claim 17. 
There is no support or disclosure in the prior applications for “the non-aqueous solvent consists of an alcohol, a silicone fluid, an ester, and a hydrocarbon” of claim 15. While there is support or disclosure in the prior applications for the non-aqueous solvent being alcohol, an silicone fluid, ester, hydrocarbon, or combinations thereof (16/025,204: paragraphs [0012]-0015], [0019], [0039]-[0052], [0065], Table III and [0070], Table III; 15/264003: paragraphs [0011]-[0016], [0018], [0036]-[0049], [0062], Table III and [0067], Table III; 62/218,032: paragraphs [0011]-[0016], [0018], [0042]-[0055], [0068], Table II and [0072], Table III), there is no support or disclosure in the prior art applications for the breadth of non-aqueous solvent being an alcohol, an silicone fluid, ester and hydrocarbon or in other words, a combination of alcohol, silicone fluid, ester and hydrocarbon. Note that none of the examples in the prior applications contains a combination of alcohol, silicone fluid, ester and hydrocarbon as the solvent. 
While there is support or disclosure in the prior applications for the amount of solvent as 69.3 wt.% (Table III of the prior applications), there is no support or disclosure for the amount of “93.78 wt%” as it pertain to solvent of claim 13, as well as, no support or disclosure in the prior applications for the parameter “60.28 wt.% to 75.08 wt.% as it pertain to the alcohol of claim 17.
Accordingly, claims 13, 15 and 17 not entitled to the benefit of the prior applications.
As a result, claims 1-5, 7-12, 14, 16 and 18-21 are afforded the effective filing date of 09/14/2015; and claims 13, 15 and 17 are afforded the effective filing date of 03/12/2020 for art rejection purposes.

Noncompliant Amendments Notice
Applicant’s amendments filed 03/15/2022 fail to comply with 37 CFR 1.121 for the following reason(s):  “crotonic acid/vinyl C8-12 isoalkyl esters/VA/bis-vinyldimethicone crosspolymer, shellac” is a new limitation that was added to claim 1, yet this limitation was not marked with underline to show this limitation was an added subject matter. Thus, the amendments to claim 1 is noncompliant with 37 CFR 1.121. See MPEP §714 (II)(C).
It is emphasized that Applicant’s response filed 03/15/2022 has been considered in the interest of customer service and compact prosecution. However, for the response to this Office Action to be complete, Applicant is REQUIRED to file amendments that are compliant with 37 CFR 1.121.   Failure to comply with this requirement will be considered nonresponsive. 

Status of the Claims
This action is in response to papers filed 03/15/2022 in which claim 6 was canceled; claim 11 was withdrawn; claim 1 was amended; and claims 17-21 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-5, 7-10 and 12-21 are under examination.

Withdrawn Objection/Rejections
The objection to claim 1 for improper Markush language, is withdrawn, in view of Applicant’s amendment to claim 1.
The rejection of claim(s) 1-5, 7-10, 12-14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by SaNogueira et al (6 July 2017; US 2017/0189296 A1), is withdrawn, in view of Applicant’s amendment to claim 1. Thus, Applicant’s arguments filed 03/15/2022 as it pertain to this rejection is moot.
The rejection of claim(s) 1-5, 7-10, 12-13 and 16 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Fares et al (30 January 2014; US 2014/0030198 A1), is withdrawn, in view of Applicant’s amendments to claim 1. Thus, Applicant’s arguments filed 03/15/2022 as it pertain to this rejection is moot.
The rejection of claims 1-5, 7-10, 12-13 and 15-16 under 35 U.S.C. 103 as being unpatentable over Barrett et al (19 September 2013; US 2013/0243703 A1) in view of Fares et al (30 January 2014; US 2014/0030198 A1), is withdrawn, in view of Applicant’s amendments to claim 1. Thus, Applicant’s arguments filed 03/15/2022 as it pertain to this rejection is moot.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Barrett et al (19 September 2013; US 2013/0243703 A1) in view of Fares et al (30 January 2014; US 2014/0030198 A1), as applied to claim 1 above, and further in view of Efthimios et al (EP 3056192 A1; Filing date: 16 February 2015), is withdrawn, in view of Applicant’s amendments to claim 1. Thus, Applicant’s arguments filed 03/15/2022 as it pertain to this rejection is moot.




Maintained-Modified Rejection
Modification Necessitated by Applicant’s Claim Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-10 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10092494.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent ‘494 significantly overlap with the subject of the instant claims, i.e. an anhydrous sunscreen composition comprising sunscreen active agents in an amount of about 0.01 wt. % to about 40.0 wt. %, water-insoluble film-forming polymers in an amount of up to 6 wt. %, and non-aqueous solvents selected including isododecane, isohexadecane, disiloxane and diisopropyl adipate. The claims in the Patent ‘494 being filed before the claims of the instant application, thereby render obvious the incorporation of alcohol as part of the non-aqueous solvents, as well as, substitution of the at least two water insoluble film forming polymers selected from the group consisting of trimethylsiloxysilicate, acrylate/dimethicone copolymer, and methyl dihydroabietate of the Patent ‘494 as the water-insoluble film forming polymers in the claims of instant application because the same result of the water insoluble film forming polymers provide increase water resistance of UVA sunscreen active agents such that retention of UVAPF values after water exposure, as determined by UVAPF values measured before and after water exposure, is greater than at least 70% are achieved in both the claims of the Patent and the claims of the instant application.
	Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 9446008.

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Applicant argues by deferring remarks until this double patenting rejection is the last rejection pending in the instant application. (Remarks, page 8).
In response, the pending double patenting rejection of claims 1-5, 7-10 and 12-21 over U.S. Patent No. 9446008 is maintained for the reason of record, and pending the filing of a terminal disclaimer.

Modified Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 introduces new matter as the claim recites the limitation “93.78 wt%” for non-aqueous solvent. There are no support in the specification for the amount of “93.78 wt%” as it pertain to the non-aqueous solvent.
While there is support or disclosure in the specification for the amount of solvent as 69.3 wt.% in claim 13 (Originally filed specification: [0070], Table III), there is no support or disclosure anywhere in the specification for the amount of “93.78 wt%” as it pertain to solvent. Nor is this limitation implicitly apparent to the Examiner from the disclosure of the specification
Claim 15 also introduces new matter as the claim recites the limitations: the non-aqueous solvent consists of an alcohol, a silicone fluid, an ester and a hydrocarbon. There is no support in the specification for the non-aqueous solvents being alcohol, silicone fluid, ester and hydrocarbon. While there is support or disclosure in specification for the non-aqueous solvent being alcohol, an silicone fluid, ester, hydrocarbon, or combinations thereof (Originally filed specification: [0012]-[0017], [0019], [0039]-[0052], [0064], Table II, and [0070], Table III), there is no support or disclosure in the specification for the breadth of non-aqueous solvent being consisting of an alcohol, an silicone fluid, ester and hydrocarbon, or in other words, a combination of alcohol, silicone fluid, ester and hydrocarbon. It is also noted that none of the examples in the specification contains a combination of alcohol, silicone fluid, ester and hydrocarbon as the solvents.
Claim 17 introduces new matter as the claim recites the limitation “the alcohol is present in an amount of 60.28 wt.% to 75.08 wt.%.” This is no support or disclosure of this amount parameter anywhere in the specification as it pertain to the alcohol. Nor is this limitation implicitly apparent to the Examiner from the disclosure of the specification
MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” 
	Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendments at the time of filing of the instant application.

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that the specification at paragraph [0012] specifically states “"[t]he one or more water insoluble film forming polymers may be present in a non-aqueous solvent. The non-aqueous solvent may comprise an alcohol, ether, fatty acid, silicone fluid, ester, hydrocarbon, fluorinated hydrocarbon, or combinations thereof." Thus, Applicant alleged that there is unambiguous support for a combination of an alcohol, a silicone fluid, an ester, and a hydrocarbon” as recited in claim 15. (Remarks, page 6, last paragraph to page 7).

In response, the Examiner disagrees. Claim 15 is drawn to reciting “the non-aqueous solvent consists of an alcohol, a silicone fluid, an ester, and a hydrocarbon” which encompassed the non-aqueous solvent being consist of only an alcohol, a silicone fluid, an ester, and a hydrocarbon, which is not supported by the generic disclosure from paragraph [0012] of the specification. 
Thus, it is maintained that there is no support or disclosure in the specification for the breadth of non-aqueous solvent being consisting of an alcohol, an silicone fluid, ester and hydrocarbon, or in other words, a combination of specifically alcohol, silicone fluid, ester and hydrocarbon, as it is also noted that none of the examples in the specification contains a combination of alcohol, silicone fluid, ester and hydrocarbon as the solvents. As such, the 112(a) new matter rejection is maintained for the reason of record.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suleiman et al (US 2014/0186270 A1).
Regarding claim 1, Suleiman teaches an anhydrous composition and a water-insoluble film forming polymer such as crotonic acid/vinyl C8-12 isoalkyl esters/VA/bisvinyldimethicone crosspolymer, a sunscreen agent and a solvent such as alcohols and hydrocarbons, wherein the crotonic acid/vinyl C8-12 isoalkyl esters/VA/bisvinyldimethicone crosspolymer is present in the composition from about 0.5 to about 6% by weight, or from about 1 to about 3% by weight (Abstract; [0008], [0010]-[0011], [0018]-[0046], [0062]-[0068], [0071]-[0073], [0102]-[0118], [0120]; Example 1; claims 1-2).
Regarding claims 2-4, Suleiman teaches the sunscreen agent include benzophenones, bornelone, butyl PABA, cinnamidopropyl trim ethyl ammonium chloride, disodium distryrylbiphenyl disulfonate, PABA, potassium methoxycinnamate, butyl methoxydibenzoylmethane, octyl methoxycinnamate, octocrylene, octyl salicylate, phenylbenzimidazole Sulfonic acid, ethyl hydroxypropyl aminobenzoate, menthyl anthranilate, aminobenzoic acid, cinoxate, diethanolamine methoxycinnamate, glyceryl aminobenzoate, titanium dioxide, zinc oxide, oxybenzone, ethylhexyl dimethyl PABA, red petrolatum, and mixtures thereof ([0120]).
Regarding claims 7-8, Suleiman teaches the solvent include ethanol and isododecane ([0062]-[0067]).
Regarding claim 9, as discussed above, Suleiman teaches crotonic acid/vinyl C8-12 isoalkyl esters/VA/bisvinyldimethicone crosspolymer as the film-forming polymer, which is structurally the same as the film-forming polymer of the claimed invention. Thus, the claimed property/function of “increases water resistance of the one or more sunscreen active agents such that retention of UVA Protection Factor (UVAPF) values after water exposure, as determined by UVAPF values measured before and after water exposure, is greater than at least 60%” would be inherent to the structurally same film-forming polymer of the prior art. This is because Suleiman teaches that the film-forming polymer such as crotonic acid/vinyl C8-12 isoalkyl esters/VA/bisvinyldimethicone crosspolymer provides the composition with improve transfer/water resistant and humidity resistant properties to keratinous substrates ([0010]) and the Courts have stated "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP §2112.01.
Regarding claim 10, Suleiman teaches the composition further contains neutralizers, rheology modifiers, thickeners, nonionic surfactants, oils, waxes, skin care ingredients, fragrances, preservatives, colorants, glitter, fillers/powders, buffers, chelators, reducing agents, plasticizers, softeners, antifoaming agents, inorganic colloids, peptizing agents, pearlescent agents, penetrants, opacifying agents, and silicones ([0061], [0084]-[0091],[0119], [0121]-[0123]).
Regarding claim 16, Suleiman teaches a consumer packaged product containing the anhydrous composition ([0012], [0076]-[0077]).
Regarding claim 18, as discussed above, Suleiman teaches the crotonic acid/vinyl C8-12 isoalkyl esters/VA/bisvinyldimethicone crosspolymer is present in the composition from about 1 to about 3% by weight.
Regarding claim 19, Suleiman teaches the composition containing crotonic acid/vinyl C8-12 isoalkyl esters/VA/bisvinyldimethicone crosspolymer as the film-forming polymer (Example 1).
As a result, the aforementioned teachings from Suleiman are anticipatory to claims 1-4, 7-10, 16 and 18-19 of the instant invention.

Claim(s) 1-5, 7, 9-10, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrie et al (US 2014/0348757 A1).
Regarding claim 1, Barrie teaches anhydrous composition containing shellac as a film-forming polymer, an alcohol carrier, and at least one sunscreen additive, wherein the shellac is present in the composition at an amount of about 1.0 wt%, 1.5 wt%, 2.0 wt%, 2.5 wt%, 3.0 wt%, 5.0 wt% or 7.0 wt% (Abstract; [0006]-[0009], [0019], [0014], [0016]-[0018], [0020]-[0028], [0037], [0039], [0041]; claims 1-10).
Regarding claims 2-4, Barrie teaches the sunscreen additives include aminobenzoic acid, avobenzone, cinoxate, dioxybenzone, , menthyl anthranilate, octocrylene, octyl methoxycinnamate, octyl salicylate, oxybenzone, padimate O, phenylbenzimidazole sulfonic acid, sulisobenzone, titanium dioxide), trolamine salicylate, zinc oxide, and mixtures thereof ([0014]).
Regarding claim 5, Barrie teaches the sunscreen additive is present in the composition at the amount of about 5 wt% to about 40 wt%, particularly, 32 wt% ([0027], [0042]; claim 8).
Regarding claim 7, Barrie teaches the alcohol is ethanol ([0016]-[0017]).
Regarding claim 9, as discussed above, Barrie teaches shellac as the film-forming polymer, which is structurally the same as the film-forming polymer of the claimed invention. Thus, the claimed property/function of “increases water resistance of the one or more sunscreen active agents such that retention of UVA Protection Factor (UVAPF) values after water exposure, as determined by UVAPF values measured before and after water exposure, is greater than at least 60%” would be inherent to the structurally same film-forming polymer of the prior art. This is because Barrie teaches that the film-forming polymer such as shellac is effective at preventing wash off and rub off without adversely affecting SPF value (Barrie: [0037]), and the Courts have stated "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP §2112.01.
Regarding claim 10, Barrie teaches the composition further contains perfumes, deodorant compounds, astringent salts, antioxidants, insect repellants, and emollients ([0030]).
Regarding claim 16, Barrie teaches a consumer packaged product containing the anhydrous composition ([0008]; claim 11).
Regarding claim 17, Barrie teaches the alcohol such as ethanol is present in the composition at an amount of 63.50 wt% ([0041]).
Regarding claim 18, Barrie teaches the shellac is present in the composition at an amount of about 1.0 wt%, 1.5 wt%, 2.0 wt%, 2.5 wt%, 3.0 wt%, 5.0 wt% or 7.0 wt% ([0039] and [0041])
Regarding claim 20, Barrie teaches the composition containing shellac as the film-forming polymer (Abstract; [0006], [0009], [0039] and [0041]; claim 1).
As a result, the aforementioned teachings from Barrie are anticipatory to claims 1-5, 7, 9-10, 16-18 and 20 of the instant invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  1-4, 7-10, 13, 16 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al (US 2014/0186270 A1).
The anhydrous sunscreen composition of claims 1-4, 7-10, 16 and 18-19 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claims 13 and 17, Suleiman teaches the solvent (carrier) can be present in the composition in an amount of up to 95% by weight ([0070]).
It would have been obvious to one of ordinary skill in the art to optimize the amount of non-aqueous solvent in the composition of Suleiman to amounts of claims 13 and 17, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Suleiman provided the guidance to do by teaching that the amount of solvent in the composition can be in the range of up to 95% by weight, which is parameter which overlaps the claimed ranges recited in claim 13 and 17. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amount of non-aqueous solvent to achieve the desired anhydrous sunscreen product. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of non-aqueous solvent in the anhydrous sunscreen composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 5, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al (US 2014/0186270 A1), as applied to claims 1 and 7 above, and further in view of Fares et al (US 2014/0030198 A1).
The anhydrous sunscreen composition of claims 1 and 7 are discussed above, said discussion being incorporated herein in its entirety.
However, Suleiman does not teach the amount of sunscreen active agent of claim 5; the ester of claim 12; and the non-aqueous solvent of claim 15.
Regarding claim 5, Fares teaches an anhydrous sunscreen composition comprising a sunscreen active ingredient; a film-forming polymer; and non-aqueous solvents including alcohols, esters, hydrocarbons and silicone fluids (Abstract; [0009]-[0010], [0021], [0025]-[0054], [0057]-[0058]; Example 3, Table 4; Example 11; claims 1, 4-10 and 15-18). Fares teaches the non-aqueous solvents include ethanol, diisopropyl adipate, polydimethylsiloxane and isohexadecane ([0009], [0025]-[0028], [0054]; claims 1-10). Fares teaches the sunscreen active ingredient include avobenzone, oxybenzone, homosalate and octisalate ([0029], [0033]; Example 3, Table 4; Example 11; claim 6). Fares teaches the sunscreen active ingredient to an amount from 0.1 wt.% to 40 wt.% of the composition ([0031]; Example 3, Table 4; Example 11; claim 7).
It would have been obvious to one of ordinary skill in the art to optimize the amount of sunscreen active agent in the composition of Suleiman to amount as claimed in claim 5, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Fares provides the guidance for optimizing the sunscreen active ingredient to an amount from 0.1 wt.% to 40 wt.% of the composition ([0031]; Example 3, Table 4; Example 11; claim 7), which is parameter which overlaps the claimed ranges recited in claim 5. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amount of sunscreen active agent to achieve the desired anhydrous sunscreen product. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of sunscreen active agent in the anhydrous sunscreen composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claims 12 and 15, Fares teaches the non-aqueous solvents include ethanol, diisopropyl adipate, polydimethylsiloxane and isohexadecane ([0009], [0025]-[0028], [0054]; claims 1-10). Thus, Fare provided guidance and motivation for incorporating non-aqueous solvents including ethanol, diisopropyl adipate, polydimethylsiloxane and isohexadecane in the anhydrous sunscreen composition of Barrett, as these solvents are established in the prior art as suitable non-aqueous solvents for anhydrous sunscreen products containing film-forming polymers. It is noted that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al (US 2014/0186270 A1), as applied to claim 1, and further in view of Efthimios et al (EP 3056192 A1; Filing date: 16 February 2015).
The anhydrous sunscreen composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Suleiman does not teach the caprylyl glycol of claim 14.
Regarding claim 14, Efthimios teaches an anhydrous sunscreen composition comprising caprylyl glycol as a preservation enhancing agent that provides antimicrobial protection to the product itself (Abstract; [0001], [0011]-[0016; Examples 1-21]).
It would have been obvious to one of ordinary skill in the art to include caprylyl glycol in the anhydrous sunscreen composition of Suleiman, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Suleiman and Efthimios are commonly drawn to anhydrous sunscreen compositions, and Efthimios provided the guidance for including caprylyl glycol the anhydrous sunscreen composition as a preservation enhancing agent that provides antimicrobial protection to the product itself. Thus, an ordinary artisan interested in enhancing preservation of the anhydrous sunscreen composition have would looked to including caprylyl glycol with a reasonable predictability of achieving a resultant anhydrous sunscreen composition with enhanced preservation and antimicrobial protection, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al (US 2014/0186270 A1), as applied to claim 1, and further in view of Barrie et al (US 2014/0348757 A1).
The anhydrous sunscreen composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Suleiman does not teach the shellac of claim 21.
Regarding the shellac of claim 21, Barrie teaches anhydrous composition containing shellac as a film-forming polymer, an alcohol carrier, and at least one sunscreen additive (Abstract; [0006]-[0009], [0019], [0014], [0016]-[0018], [0020]-[0028], [0037], [0039], [0041]; claims 1-10). Barrie teaches that the film-forming polymer such as shellac is effective at preventing wash off and rub off without adversely affecting SPF value ([0037]).
It would have been obvious to one of ordinary skill in the art to combine the anhydrous sunscreen composition containing crotonic acid/vinyl C8-12 isoalkyl esters/VA/bisvinyldimethicone crosspolymer with the anhydrous sunscreen composition of Barrie containing shellac to form a third anhydrous sunscreen composition containing film forming polymers including crotonic acid/vinyl C8-12 isoalkyl esters/VA/bisvinyldimethicone crosspolymer and shellac, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Suleiman and Barrier are commonly drawn to anhydrous sunscreen compositions that have improved transfer/water resistant properties due to the presence of film-forming polymers, and thus, "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-5, 7, 9-10, 13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrie et al (US 2014/0348757 A1).
The anhydrous sunscreen composition of claims 1-5, 7, 9-10, 16-18 and 20 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 13, Barrie teaches the amount of solvent such as alcohol in the composition can be in the range from about 40 wt% to 95 wt% ([0040]).
It would have been obvious to one of ordinary skill in the art to optimize the amount of non-aqueous solvent in the composition of Barrie to amount of claim 13, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Suleiman provided the guidance to do by teaching that the amount of solvent such as alcohol in the composition can be in the range from about 40 wt% to 95 wt%, which is parameter which overlaps the claimed range recited in claim 13. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amount of non-aqueous solvent to achieve the desired anhydrous sunscreen product. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of non-aqueous solvent in the anhydrous sunscreen composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrie et al (US 2014/0348757 A1), as applied to claims 1 and 7 above, and further in view of Fares et al (US 2014/0030198 A1).
The anhydrous sunscreen composition of claims 1 and 7 are discussed above, said discussion being incorporated herein in its entirety.
However, Barrie does not teach the hydrocarbon of claim 8; the ester of claim 12; and the non-aqueous solvent of claim 15.
Regarding claims 8, 12 and 15, Fares teaches an anhydrous sunscreen composition comprising a sunscreen active ingredient; a film-forming polymer; and non-aqueous solvents including alcohols, esters, hydrocarbons and silicone fluids (Abstract; [0009]-[0010], [0021], [0025]-[0054], [0057]-[0058]; Example 3, Table 4; Example 11; claims 1, 4-10 and 15-18). Fares teaches the non-aqueous solvents include ethanol, diisopropyl adipate, polydimethylsiloxane and isohexadecane ([0009], [0025]-[0028], [0054]; claims 1-10). Fares teaches the sunscreen active ingredient include avobenzone, oxybenzone, homosalate and octisalate ([0029], [0033]; Example 3, Table 4; Example 11; claim 6).
Thus, Fare provided guidance and motivation for incorporating non-aqueous solvents including ethanol, diisopropyl adipate, polydimethylsiloxane and isohexadecane in the anhydrous sunscreen composition of Barrett, as these solvents are established in the prior art as suitable non-aqueous solvents for anhydrous sunscreen products containing film-forming polymers. It is noted that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrie et al (US 2014/0348757 A1), as applied to claim 1, and further in view of Efthimios et al (EP 3056192 A1; Filing date: 16 February 2015).
The anhydrous sunscreen composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Barrie does not teach the caprylyl glycol of claim 14.
Regarding claim 14, Efthimios teaches an anhydrous sunscreen composition comprising caprylyl glycol as a preservation enhancing agent that provides antimicrobial protection to the product itself (Abstract; [0001], [0011]-[0016; Examples 1-21]).
It would have been obvious to one of ordinary skill in the art to include caprylyl glycol in the anhydrous sunscreen composition of Suleiman, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Barrie and Efthimios are commonly drawn to anhydrous sunscreen compositions, and Efthimios provided the guidance for including caprylyl glycol the anhydrous sunscreen composition as a preservation enhancing agent that provides antimicrobial protection to the product itself. Thus, an ordinary artisan interested in enhancing preservation of the anhydrous sunscreen composition have would looked to including caprylyl glycol with a reasonable predictability of achieving a resultant anhydrous sunscreen composition with enhanced preservation and antimicrobial protection, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613